UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6986


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JASPER TUJUIAN ALLEN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:03-cr-00299-BO-1)


Submitted:   October 14, 2010             Decided:   October 22, 2010


Before MOTZ, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jasper Tujuian Allen, Appellant Pro Se. Jennifer P. May-Parker,
Rudolf A. Renfer, Jr., Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jasper      Tujuian    Allen       seeks   to   appeal    the    district

court’s order denying his motion for reduction of sentence under

18 U.S.C. § 3582(c)(2) (2006).             We have reviewed the record and

find   no   reversible     error.      Accordingly,          we     affirm   for   the

reasons stated by the district court.                       See United States v.

Allen,   No.    5:03-cr-00299-BO-1         (E.D.N.C.        filed    May    28,   2010,

entered June 1, 2010).            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before   the   court   and       argument     would     not   aid   the

decisional process.

                                                                             AFFIRMED




                                           2